DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I, claim(s) 20-30, drawn to a component made of powder in the reply filed on 03/14/2022 is acknowledged. Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse [MPEP § 818.01(a)].
Claim 31-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group III, there being no allowable generic or linking claim. 

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.  ATGM 222/2017, filed on 10/05/2017.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/06/2020, 12/18/2020, 10/19/2021, 01/13/2022 and 02/11/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-23 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated D Wang et al, Applied Science, Vol. 7. No 4. P. 430.

Regarding Claim 20, Wang teaches a component fabricated from a dense pure tungsten powder by selective laser melting [Abstract ]. Wang further teaches oxygen content is not more than 100 ppm or 0.1 at% (calculated) [Section 2.1, line 17, Table 1]

Regarding Claim 21 and 22, Wang teaches a component having a carbon content  of 0.12 at% (Calculated) which is not less than 0.08 at% and not more than 25 at% as recited in the claim 21 and 22 respectively [Table 1]. 

Regarding Claim 23, Wang teaches a component has a carbon content of 0.12 at% not less than the oxygen content of 0.1 at%.

Regarding Claim 28, Wang teaches a dense pure Tungsten component with the major impurities the Table 1, and it is anticipatory that Wang’s component has no intermetallic compound, i.e is free of intermetallic phases [Section 3.1 Table 1].

Regarding Claim 29, Wang teaches the major impurity within the pure tungsten powder in the Table 1, consists oxygen, carbon and nitrogen and no other metallic alloy elements more than 2 at%, not including molybdenum as an alloy element in tungsten or tungsten as an alloy element in molybdenum [Section 3.1 Table 1].

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over D Wang, Applied Science, Vol. 7. No 4. P. 430 as applied to claim 1 above, and further in view of Gu DongDong CN103074532A .

Regarding Claim 24, Wang teaches a component having a carbon content  of 0.12 at% (Calculated) [Table 1]. It would have been obvious to one of ordinary skill of art that the carbon atoms will produce WC at high temperature in presence of the molten Tungsten. But Wang does not explicitly teach it. 
However Gu discloses a TiC/W nanocomposite powder, by a selective laser melting (SLM) an additive manufacturing process to prepare the composite powder by rapid prototyping [Section 008, line 68-70].  Gu teaches high-density energy of the laser irradiation melts the ceramic particles and dissolves them into the W matrix, and thus the formation of W2C ceramic phase, thereby inhibiting the propagation of cracks and improving the Brittleness of W-based composites [Section 0026, line 194-196].
Gu is considered to be analogous to the claimed invention because it is in the same field of
additive manufacturing of tungsten based alloy. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Gu to introduce carbon to from carbide to inhibit the propagation of cracks and improving the Brittleness of W-based components. 

Regarding Claim 25, all the above discussion regarding claim 24 is applied to claim 25. In addition, Gu further teaches an example where the final amount of carbon in W alloy after the solidification is 31.25 at % as shown in the inset of the Figure 6, the energy spectrum of the cross-section of the SLM formed component named as Example 2 [Section 0048, line 340-343 and Fig 6]. The carbon content has been marked with red color in the following figure. Gu also teaches Example 1 with 43.2 at % of C as shown in the Fig. 3 and Example 3 with 34.59 at % of C as shown in Fig. 9 in his original disclosure [section 0042, line 288 and Fig 3, and section 0054, line 394 Fig 9]. Therefore Gu’s alloy contains more than 25 at% of C as recited in the instant claim. 
[AltContent: rect]
    PNG
    media_image1.png
    457
    713
    media_image1.png
    Greyscale

Figure 6 of Gu [CN103074532A]

Gu is considered to be analogous to the claimed invention because it is in the same field of
additive manufacturing of tungsten based alloy. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Gu to have selected the amount of carbon to from carbide to inhibit the propagation of cracks and improving the Brittleness of W-based components. Because the selection of overlapping portion of ranges has been held to be a prima facie case of obviousness See [MPEP § 2144.05.I].

Claim 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over D Wang, Applied Science, Vol. 7. No 4. P. 430.  as applied to claim 1 above, and over D. Wang et al. Materials & Design 129 (2017) 44–52 and further in view of International Standard [ISO 1448-1:2009]

Regarding Claim 26 and 27,  Wang teaches a component fabricated from a dense pure tungsten powder by selective laser melting. [Abstract ]. Wang also teaches to minimize the internal residual stress, the laser scanning direction is rotated by 67O between adjacent layers and to limit the oxidation of the tungsten, the fabrication process conducted in a chamber filled with argon gas to maintain the oxygen content below 100 ppm [Section 2.1, line 17]. Wang observes an equiaxed grain structure where the grains tend to grow along the building direction. During the SLM process, the maximum temperature gradient is basically along the building direction and thus the grains prefer to grow along the BD (building direction). [Page 8, Section 3.3, line 1-3]. 
On the other hand, in another study Wang teaches a dense and crack-free pure Mo fabricated by selective laser melting [abstract]. Wang teaches Mo is susceptible to cracking in the laser manufacturing process due to the instinctive brittleness of its grain boundary and impurity segregation at the grain boundary. Therefore, the grain boundary crack growth is the key cracking mechanism in molybdenum and the cracks are initiated when the residual stress exceeds the fracture strength. The scanning strategy in SLM has a fundamental influence on the grain morphologies and residual stress distribution [Page 46 Section 1, column 1 line 16-30]. Wang further teaches cracks can be distinguished into longitudinal and transverse ones. Growth direction of the longitudinal cracks are parallel to molten tracks, while that of transverse cracks are perpendicular to surface. According to Wang Layer-wise scanning rotation is beneficial for reducing cracks. The fabricated Mo is characterized by columnar grains along the construction direction, with the grain boundaries acting as growth paths for cracks. However With laser scanning rotation, the parallel columnar grain boundary structure evolved into an interlocked structure, causing crack growth deviation. Therefore the intergranular cracks could be fully avoided by the application of a designed supporting structure [Page 51 Conclusion column 2 line 6-15]
International Standard manual of DIN EN ISO 148-1 teaches the standard method of the “Charpy pendulum impact test”. The fracture surface of charpy test pieces is often rated by the percentage of shear fracture occurs. The greater the percentage of fracture, the greater the notch toughness of the material [Page 14, annex C, section C.1]
 Neither of the Wang’s teachings shows fracture area and percentage of transcrystalline fracture characteristics. However the instant invention as stated in the specification, is to ensure in the event of fracture of the component triggered by excessive stress, the crack runs not along the grain boundaries but predominantly through the grains which is defined by the intercrystalline fracture characteristics.  The transition from inter to transcrystalline fracture  characteristics is attributable to the low oxygen content according to the invention and the transcrystalline fracture component is measured via notched impact bending test according to standard (DIN EN ISO 148-1)
Therefore both the Wang’s teaching are considered to be analogous to the claimed invention because these are in the same field of additive manufacturing method to produce tungsten or molybdenum based alloy powder component with low oxygen content within the value of the claimed range to inhibit the intercrystalline fracture. In addition both teach appropriate scanning parameters has further impact to inhibit the intercrystalline propagation of fracture. While products, compositions and processes are identical with the instant claim and the measuring the percentage of fracture surface is an international standard procedure, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. It is further said that “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. [MPEP § 2112.01 (II)]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine both teachings of  Wang to modify with the teachings of the International Standard to produce molybdenum and/or tungsten based components with improved fracture toughness. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable D Wang et al, Applied Science, Vol. 7. No 4. P. 430 as applied to claim 1 above, and further in view of Z W Chen, J. Mater. Sci (2017) 52:7415-7427.

Regarding Claim 30, D Wang teaches a pure tungsten component with different grain sizes where grain prefers to grow along the building direction [ D Wang Page 8-9, Section 3.3]. The grain measuring software treats the grain as circle in Wang’s teaching [Page 4, Section 2.3] led to a aspect ratio of 1 (calculated) which is less than 5 as in the instant claim. 

    PNG
    media_image2.png
    490
    683
    media_image2.png
    Greyscale
Chen teaches a selective laser process of producing Mo alloy (Co–Cr–Mo) and fundamental phenomena of grain growth [Page 7417 Col 1, introduction last para]. The cellular growth of metallic alloys during SLM is commonly observed in the literature and evaluated using micrographs. Chen also teaches a reference plane, the reference growth direction is the angle (x) between the direction along the elongated cell and the direction normal to the micrograph. As illustrated in Fig. 2a, for group 1, the cell growth direction is normal to the track cross section is the micrograph plane [Page 7417 Col 2, Experimental Procedure last para]. In Fig. 2b, cells intercepted in the track cross section show different degrees of elongation, depending on x. Chen further teaches wc1 represents the largest width and wc2 the smallest width of a cell in the cross section the grain aspect ratio defined as (AR) = cell width 1 (wc1)/cell width 2 (wc2)  and AR = 1.15 measured in angle 0O or in parallel to a direction of construction and is less than 5 as claimed instantly [Page 7481 Col 1 and 2, line 1-3 Figure 2]. 

Fig 2 of Chen [Z W Chen, J. Mater. Sci (2017) 52:7415-7427]
Chen is considered to be analogous to the claimed invention because it is in the same field of
Additive manufacturing of Molybdenum based alloy. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Gu to ensure sufficient fracture resistance and fracture toughness in the event of stresses at right angles to the direction of construction of molybdenum and tungsten based additively manufactured component. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Zimmer can be reached on 571-270-3591. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736